[Cite as Bennett v. Ohio Dept. of Edn., 2022-Ohio-1747.]

                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                        SCIOTO COUNTY


DONALD E. BENNETT, JR.,                                    :

        Plaintiff-Appellant,                               : CASE NO. 21CA3948

                                                           :
        v.
                                                           :
OHIO DEPARTMENT OF EDUCATION,                                  DECISION AND JUDGMENT ENTRY
                                                           :
        Defendant-Appellee.

_________________________________________________________________

                                               APPEARANCES:

Stanley C. Bender, Portsmouth, Ohio, for appellant.

Zoe A. Saadey Lamberson, Assistant Attorney General, Columbus,
Ohio, for appellee.
___________________________________________________________________
CIVIL CASE FROM COMMON PLEAS COURT, GENERAL DIVISION
DATE JOURNALIZED:5-18-22
ABELE, J.

        {¶1}     This is an appeal from a Scioto County Common Pleas Court

judgment that affirmed the order of the Ohio Department of

Education, defendant below and appellee herein, to revoke the

substitute teaching license of Donald E. Bennett, Jr., plaintiff

below and appellant herein.

        {¶2}     Appellant assigns two errors for review:

                 FIRST ASSIGNMENT OF ERROR:

                 “THE TRIAL COURT ABUSED ITS DISCRETION BY NOT
                 ONLY FAILING TO CONSIDER ALL OF THE EVIDENCE
                                                                         2
SCIOTO,     21CA3948

            BUT, MORE IMPORTANTLY, BY FAILING TO REQUIRE
            THE ADMINISTRATIVE AGENCY TO PRODUCE ALL OF THE
            EVIDENCE, I.E., TO HAVE THE ENTIRE RECORD TO
            REVIEW.”

            SECOND ASSIGNMENT OF ERROR:

            “THE TRIAL COURT’S DETERMINATION THAT ODE’S
            DECISION DID NOT VIOLATE APPELLANT’S
            SUBSTANTIVE DUE PROCESS RIGHTS IS BOTH WRONG
            AND A QUESTION OF LAW AND THIS COURT’S REVIEW
            IS PLENARY.”

     {¶3}   On November 7, 2017, appellant served as a substitute

teacher at Valley Local Middle School and was present with Students

1, 2, 3, 4, and 5, among others, for a study skills class.

Students 1-5 accused appellant of (1) threatening to stab Student 1

with a pen, and (2) placing his hands on Student 1's

neck/shoulders/shirt.

     {¶4}   On June 18, 2019, appellee (ODE) sent a Notice of

Opportunity for Hearing to appellant to notify him that the State

Board of Education intended to determine whether to limit, suspend,

revoke, or permanently revoke his substitute license.       The notice

included allegations of misconduct1 and informed appellant that (1)



     1
                              COUNT 1
On or about November 7, 2017, you engaged in conduct unbecoming to
the teaching profession when you had an inappropriate verbal and
physical interaction with Student 1, which included you putting your
hands on Student 1 and/or Student 1's shirt collar and threatening
to stab Student 1.
                              COUNT 2
                                                                      3
SCIOTO,   21CA3948

his actions violated R.C. 3319.31(B)(1)[engaging in an immoral act,

incompetence, negligence, or conduct unbecoming to the position],

and (2) he was entitled to a hearing.    On October 11, 2019, ODE

sent an amended Notice of Opportunity for Hearing that omitted

Count 5, but otherwise the same.   ODE also requested subpoenas for

Principal Aaron Franke, Student 1, Mother of Student 1, Student 2

and Student 3.   Appellant requested subpoenas for Franke,

Superintendent of the South Central Ohio Educational Service Center

Sandy Mers, ODE Staff Attorney Samuel Dunsky and ODE Superintendent

of Public Instruction Paolo DeMaria.    Subsequently, the hearing

officer, pursuant to the Ohio Adm.Code 3301-73-13(D) confidential

investigation provision, granted ODE’s motion to quash the



On or about December 4, 2008, in the Plymouth Municipal Court, your
case was dismissed after you successfully completed a first offenders
program relating to the charge of one misdemeanor count of sale of
alcohol to underage persons.
                                COUNT 3
On or about January 2, 1997, in the Portsmouth Municipal Court, you
were convicted of one minor misdemeanor count of disorderly conduct.
                                COUNT 4
On or about December 2, 1992, in the Circuit Court of the Second
Judicial Circuit of Gadsden County, Florida, you pled no contest to
one misdemeanor count of cultivation of cannabis, for which
adjudication was withheld.
                                COUNT 5
On or about March 1, 2005, June 9, 2005, July 10, 2006, June 5, 2007,
July 31, 2007, and February 8, 2017, you engaged in conduct unbecoming
to the teaching profession when you failed to fully disclose your
criminal history on your applications for licensure to the Ohio
Department of Education.
                                                                       4
SCIOTO,     21CA3948

subpoenas for Dunsky and DeMaria.

     {¶5}   At the hearing, appellee called several witnesses

including appellant, Students 1, 2, 3, and Principal Franke.

Student 1 testified that, during his study skills class, he talked

with Student 3 and played with his Harry Potter wand pen: “I was

seeing how it opened, and I was twisting it in and out, and it just

kept clicking.    And I was watching it and how the ball back of it

blew up.”    Student 1 said that at that point, appellant “walked up

to me and told me to give me the pen.    And I told him no, because

it wasn’t mine.    And I handed it back to [Student 3},” then “he

[appellant] took the pen from [Student 3] and grabbed the collar of

my shirt and said he was going to stab me with it.”   Student 1

indicated that appellant did not smile or laugh, and then “grabbed

the collar of my shirt, and, like, he was pulling like this, so I

proceeded to stand up and turn around so he couldn’t stab me in my

back with the pen.”    After appellant let go of Student 1, he sat

down.   Student 1 did acknowledge the disruptive nature of his pen

clicking and that he did not tell his mother about the incident.

     {¶6}   After Principal Franke called Student 1’s mother, they

all discussed the incident the following day.   Also, students 2, 3,

4, and 5 spoke with Franke and gave him written statements.

Student 1 read his statement during the hearing:
                                                                      5
SCIOTO,     21CA3948

     I was messing with a pen of Student 3 - - 3’s, and he
     walked up to me and said give me the pen. I gave him the
     pen and said it wasn’t mine, Student - - it was Student
     3’s. He grabbed me by the shirt - - yeah - - by my shirt,
     then he threatened me and said he was going to stab me with
     it, and I stood up so he could not - - so he would not be
     able to stab me in the back, and then he walked away, and
     I did not speak to him again that day.

Student 1 additionally testified that, at Franke’s request and in

Franke’s presence, he and other students typed their statements

while in the computer lab.    Student 1 did acknowledge that he

talked with the other students prior to them making statements, but

denied they discussed the matter with the goal of getting their

“stories straight.”    Student 1 further acknowledged that Student

2's statement that “the only thing I heard from Mr. Bennett out of

that sentence was, ‘kill’” and that appellant “put his hands around

the reporting student’s neck and choked him” differed from his

account.

     {¶7}   Student 3 testified that approximately seven students

occupied the classroom when Student 1 asked to borrow his pen.

Appellant then approached and asked, “Whose pen is that?”    When

Student 1 said Student 3, appellant said, “Give it to me.”   When

Student 1 responded, “Why?,” appellant grabbed Student 1 by the

shirt collar and said, “Give it to me, or I’ll stab you with it.”

Student 3 said he did not believe appellant joked because of his

serious and angry tone.   Student 1 then gave the pen to appellant,
                                                                        6
SCIOTO,     21CA3948

who handed it to Student 3 and walked away.



     {¶8}   A couple of days after the incident, Principal Franke

asked Student 3 to provide a written statement that he also read at

the hearing:

     First Student 1 was looking at my pen and standing up.
     Then Mr. Bennett walked over and said what do you have.
     Then Student 1 said Student 3’s pen and Mr. Bennett said
     let me see it. Then Mr. Bennett said give it to me now or
     I will stab you with it. As he said that he was grabbing
     Student 1’s shirt collar. And then Student 1 gave him the
     pen. Then Mr. Bennett looked at it and gave it back to
     me.

     {¶9}   Student 2 testified that, on the day of the incident, she

sat about five feet away from Student 1, while approximately 20

people occupied the classroom.     Student 1 had a wand from the book

fair and everyone was “doing their homework and stuff, so he was

playing with the wand, not really doing what he was supposed to.”

When appellant approached Student 1 to ask for the wand, Student 1

refused to give it to appellant.     When appellant again asked for

the wand and Student 1 did not comply, appellant approached Student

1 and “it kept on going like that.”     Student 1 “sort of got

irritated, stood up, and Mr. Bennett said that he would stab him if

he didn’t give it to him.”    Appellant then “grabbed Student 1

somewhere around the neck, shoulder, somewhere like that, and took

[the wand] from Student 1.    And then Mr. Bennett went back to the
                                                                        7
SCIOTO,   21CA3948

teacher’s desk.”     Student 2 also did not believe appellant joked.

Later that day, Student 2 told her parents about the incident and a

day or two after spoke with Principal Franke.     Student 2 also said

that Students 2, 3, 4 and 5 discussed the incident.     Student 2 also

read her written statement:

     So, we were in study skills in Ms. Canter’s class at the
     end of the day. We had a substitute and his name was Mr.
     Bennett. We were in class doing work and Student 1 was
     being a little disruptive throughout the class.      He was
     out of his seat and talking out loud while so people were
     trying to do their homework. It was the second day of the
     book fair, and you’re able to buy books, posters and
     toys/gadgets. Well, Student 1 had like this Harry Potter
     wand and he was playing with it instead of doing his work.
     Mr. Bennett came over and said, ‘Student 1, give me that.’
     But Student 1 did not do so.      Mr. Bennett said again,
     ‘Student 1, give me that now,’ but once again, Student 1
     did not give the object to him. Now at this point Student
     1 stood up out of his chair, put the object behind his
     back, and looked in Mr. Bennett’s eyes. Mr. Bennett said,
     ‘Give me that right now or I’ll stab you.’ Student 1 said
     something but I could not hear what he had said, and Mr.
     Bennett said something back, but I also could not tell what
     he said except for the only thing I heard from Mr. Bennett
     out of the sentence was ‘kill.’     After Mr. Bennett said
     that, he grab Student 1’s neck, held on for a couple of
     seconds and pushed Student 1 back.      At this point, Mr.
     Bennett had the wand and went back to Mrs. Canter’s bigger
     desk.

     {¶10} Valley Middle School Principal Aaron Franke testified

that appellant had served as a substitute teacher for a year or two

before the incident.     Franke acknowledged that he spoke with

Students 1, 2, 3, 4, and 5 and he referred to them as classmates,

not necessarily friends.     Based on what he had learned, Franke
                                                                        8
SCIOTO,    21CA3948

believed that appellant had behaved inappropriately and

unprofessionally in the classroom.    A day or two later, Franke

called appellant and took notes from the conversation and,

according to Franke, appellant “seemed confused by the questions,

and he was also very nonspecific with his answers.     He didn’t admit

to doing it, but then he also didn’t say that he didn’t do it.”

When asked if he put his hands on Student 1, appellant said, “No,

not that I recall.    Possibly only to sit him down, like I maybe put

my hand on his shoulder to sit him down.”    When asked if he

threatened to stab Student 1, appellant said, “I don’t recall

saying that, Aaron, but if I did, it was just a joke, but I don’t

joke like that.”

       {¶11} Based on Principal Franke’s conversation with appellant,

Franke believed appellant (1) did say “I’m going to stab you” to

Student 1, and (2) put his hands on Student 1.     Because of this

incident, Franke removed appellant from the substitute list.

       {¶12} On cross-examination, Principal Franke acknowledged that

Student 1 has a temper and staff members have had difficulty with

him.    Franke further stated that “[t]here had been discipline

incidents with [Student 1],” but he is “not a severe discipline

problem, but he could and can be argumentative.”    Franke further

stated that, although he believed appellant threatened Student 1
                                                                      9
SCIOTO,   21CA3948

and acted inappropriately and unprofessionally, he did not report

the conduct to law enforcement because he did not believe that

appellant would harm students.

     {¶13} ODE Staff Attorney Kyle Downie testified that Attorney

Samuel Dunsky conducted an investigation, but had since changed

roles with ODE.   Downie explained that ODE does not call the

investigator to testify at hearings “because they’re not going to

be testifying about what they spoke about, because the

investigations we do are confidential.”   Appellant’s counsel also

referenced a statement appellant gave at his ODE interview, but ODE

counsel asserted that statement is a R.C. 3319.311(A)(1) and Ohio

Adm.Code 3301-73-04 confidential investigative record.    The hearing

officer thus did not permit any reference to the statement.

     {¶14} Appellant’s counsel also questioned Staff Attorney Downie

regarding appellant’s 2008 misdemeanor charge for the sale of

alcohol to a minor, and Downie explained that Licensure Code of

Professional Conduct for Educators Principle 1(b) provides that,

regardless of conviction, a violation of a federal, state or local

statute or rule is “still conduct unbecoming” pursuant to R.C.

3319.31(B)(1).    When asked why ODE continued to issue substitute

licenses after two prior offenses, Downie stated, “[i]f you go back

to 2008, we knew about it.    We issued him a warning letter around
                                                                      10
SCIOTO,   21CA3948

June, July, 2008, that was sent to the address that is right there

on the Notice – Amended Notice of Opportunity for Hearing.”     Also,

South Central Ohio Educational Service Center Superintendent Sandra

Mers testified that she is the custodian of personnel records for

Scioto County substitute teachers and she brought appellant’s

records to the hearing.

     {¶15} Appellee called appellant, as if on cross-examination,

and he testified that, on November 7, 2017, he served as a

substitute teacher at Valley Middle School.    During the last period

study skills class, Student 1 sat at a table approximately 15 feet

from appellant and played with a wand pen.     Initially, appellant

did not recall approaching Student 1’s table and telling him to

give him the pen, or taking the pen.     Appellant also denied that he

stated, “Give me the pen, or I’ll stab you with it,” that he

grabbed Student 1 by the shoulder or shirt collar, and that he took

the pen from Student 1.

     {¶16} Appellant explained that when he spoke with Principal

Franke (1) appellant did not recall telling Student 1 he would stab

him, and (2) he disputed that he told Franke that, if he did make a

comment about stabbing, it was a joke.    Appellant acknowledged that

he told Franke he did not put his hands on Student 1, and also

disputed that he told Franke that, if he had put his hands on
                                                                     11
SCIOTO,   21CA3948

Student 1, it would have been on his shoulder to “set him down.“

Appellant also acknowledged his 1992 Florida misdemeanor cannabis

charge, his 1997 disorderly conduct conviction, and his 2008

misdemeanor sale of alcohol to a minor charge.

     {¶17} On direct examination, appellant testified he is 69 years

old, has been a substitute teacher for approximately nine years in

various school districts, and has substituted over 500 times from

fourth through twelfth grades.    When asked if he told Student 1 he

would stab him, appellant denied doing so and stated, “I said I

would grab his leg.    I did not say I would stab him.”

     {¶18} Appellant further testified that after Student 1 “got up,

went over to the next group of desks, jerked the girl’s paper out

of her hand, and started writing her answers on his,” he told

Student 1, “you need to sit back down, son,” but Student 1 “just

ignored me, and walked around the room, took a couple more kids’

papers, wrote their answers down.”    Appellant said, “‘Student 1,

you need to have a seat’ and I got up and walked around * * * the

block of tables.”     When appellant came within 8-9 feet from Student

1, “[Student 1] took off.    He went flying over there and round the

other group of desks and started pulling other kids’ papers and

writing their answers down.    He was copying.”   Appellant stated

that, after he talked to a couple of other students, he turned
                                                                      12
SCIOTO,   21CA3948

around and Student 1 “had his back to me right in front of me,”

about “3 feet maybe” away.    Appellant “crossed [his] arms and went

boom, boom, boom” on Student 1’s shoulder while Student 1’s back

was to him.   Student 1 ignored him, so appellant:

          [d]id it a second time.      After I did it the
          second time, he [Student 1] turned around, looked
          at me and went, ‘Ahhhhhh’ and just fell on the
          floor. I went, ‘What is going on?’ And he put
          his feet up in the air to kick me, laying [sic.]
          flat on his back, had his feet up, and I had - -
          like I said, I had injuries from construction.
          My knee was wrapped in an Ace bandage, so it was
          bothering me all day. I thought he was going to
          kick me in the knee. And I looked down at him
          and said, ‘[Student 1], don’t make me grab you
          in the leg.’ And he put his feet down. Then I
          said, ‘Get back in your seat,’ * * * I reached
          my hand down. He grabbed it and pulled himself
          up, walked over and sit [sic.] down at his desk.
          Two minutes later, the bell went off.

     {¶19} Appellant left a note for the regular teacher (Ms.

Canter) about the day and informed her that Student 1 had been

“totally out of control.”    Appellant also said he wanted to ask

Principal Franke whether Student 1 was “on Ritalin or something,”

but Franke was not in his office.    A couple of days later, Franke

called appellant to explain the incident, but appellant said “I

just couldn’t recall what was going on.”    Appellant also received a

call from ODE about the incident, but he was not permitted to

testify about the contents of the call.
                                                                     13
SCIOTO,   21CA3948

     {¶20} Appellant stated that, prior to his first substitute

license in 2004, ODE inquired about his 1992 Florida charge.

Apparently, ODE found his explanation sufficient and issued his

first license.   ODE also called appellant in 2017 when he applied

for the five-year license.   After appellant explained the Florida

charge, the ODE representative said, “That’s exactly what you said

before,” and reissued his license.

     {¶21} After hearing the evidence, the hearing officer filed her

report and recommendation and noted that the standard of proof in

administrative cases is a preponderance of the evidence.

Concerning Counts 2-4, the officer found that, although ODE proved

the existence of a couple misdemeanor violations, if ODE

“determined in 2008 that appellant’s past court involvement was not

of sufficient import to preclude the issuance of a license, the

convictions cannot now be the basis for action against his license

retrospectively.”

     {¶22} Regarding Count 1, the hearing officer observed that,

although the students did not give precisely the same details,

“their accounts are substantially the same regarding the physical

contact with Student 1’s neck and the word “stab.”   She further

noted that appellant “has given varied accounts of what took place.

For example, “[w]hen interviewed by Mr. Franke, Mr. Bennett could
                                                                        14
SCIOTO,      21CA3948

not remember much about the incident, other than he might have

placed his hand on Student 1 to guide him; if he said, ‘stab,’ he

was only joking.”       Further, early in the hearing appellant

testified he did not remember the toy pen, but later stated that

Student 1 walked around the classroom, clicked the toy pen and

acted in a disruptive manner.      Thus, the hearing officer “did not

find Mr. Bennett’s testimony regarding the incident to be

credible,” and determined that ODE had proven, by a preponderance

of the evidence, that appellant’s conduct constitutes “conduct

unbecoming a teacher, as set forth in Count 1 of ODE’s Notice, in

violation of R.C. 3319.31(B)(1).”      The hearing officer further

concluded that appellant’s misconduct merited the revocation of his

teaching credential and, pursuant to Ohio Admin.Code 3301-73-

22(A)(2)(a), a prohibition from reapplication for his credentials

for a period of time.      However, because almost three years had

passed since the 2017 incident, the officer limited that period to

one year with reapplication contingent on the completion of

classroom management training and anger management training.

     {¶23}    After review, the State Board of Education accepted the

hearing officer’s report and recommendation to revoke appellant’s

substitute career technical teaching license.      Appellant appealed
                                                                    15
SCIOTO,   21CA3948

the resolution to the Scioto County Common Pleas Court and the

court affirmed the Board’s actions.   This appeal followed.

                         Standard of Review

     {¶24} In general, in an R.C. 119.12 an administrative appeal a

trial court reviews an administrative agency’s order to determine

whether the order is supported by reliable, probative, and

substantial evidence and is in accordance with law.   In the absence

of such a finding, the court may reverse, vacate, or modify the

order, or make such other ruling as is supported by reliable,

probative, and substantial evidence and is in accordance with law.

R.C. 119.12.   Thus, a reviewing trial court is obligated to uphold

an order if supported by reliable, probative, and substantial

evidence and is in accordance with law.   Id.; In re Williams, 60

Ohio St.3d 85, 86, 573 N.E.2d 638 (1991); Pons v. Ohio State Med.

Bd., 66 Ohio St.3d 619, 621, 614 N.E.2d 748 (1993).   “‘Reliable’

evidence is dependable or trustworthy; ‘probative’ evidence tends

to prove the issue in question and is relevant to the issue

presented; and ‘substantial’ evidence carries some weight or

value.”   Ohio Civ. Rights Comm. v. Case W. Res. Univ., 76 Ohio

St.3d 168, 178, 666 N.E.2d 1376 (1996), citing Our Place, Inc. v.

Ohio Liquor Control Comm., 63 Ohio St.3d 570, 571, 589 N.E.2d 1303
                                                                      16
SCIOTO,   21CA3948

(1992); Washington Cty. Home v. Ohio Dept. of Health, 179 Ohio

App.3d 78, 2008-Ohio-4342, 896 N.E.2d 1011, ¶ 20-23 (4th Dist.).

     {¶25} When undertaking a review of an administrative agency’s

order of adjudication, a court of common pleas acts in a limited

appellate capacity.   See Univ. Hosp. of Cincinnati College of

Medicine v. State Emp. Relations Bd., 63 Ohio St.3d 339, 343, 587

N.E.2d 835 (1992), citing Andrews v. Bd. of Liquor Control, 164

Ohio St. 275, 279-280, 131 N.E.2d 390.   In undertaking this review,

a trial court “must give due deference to the administrative

resolution of evidentiary conflicts.”    Univ. of Cincinnati v.

Conrad, 63 Ohio St.2d 108, 111, 407 N.E.2d 1265 (1980).    However,

“the findings of the agency are by no means conclusive.”    Id.

     Where the court, in its appraisal of the evidence,
     determines that there exist legally significant reasons
     for discrediting certain evidence relied upon by the
     administrative body, and necessary to its determination,
     the court may reverse, vacate, or modify the administrative
     order.   Thus, where a witness’ testimony is internally
     inconsistent, or is impeached by evidence of a prior
     inconsistent statement, the court may properly decide that
     such evidence should be given no weight. Likewise, where
     it appears that the administrative determination rests upon
     inferences improperly drawn from the evidence adduced, the
     court may reverse the administrative order.

Id. at 111-112.

     {¶26} With respect to the role of appellate courts undertaking

a review of a trial court’s review of an administrative agency’s

order, the appellate court’s review is even more limited.    While a
                                                                        17
SCIOTO,   21CA3948

trial court must examine the evidence, this is not the appellate

court’s function.    Instead, an appellate court determines whether a

trial court abused its discretion.      Absent an abuse of discretion,

a court of appeals may not substitute its judgment for the

administrative agency or a trial court.      Instead, an appellate

court must affirm the trial court’s judgment.      Lorain City School

Dist. Bd. of Edn. v. State Emp. Relations Bd., 40 Ohio St.3d

257,260-261, 533 N.E.2d 264 (1988); see also Henry’s Café, Inc. v.

Bd. of Liquor Control, 170 Ohio St. 233, 163 N.E.2d 678 (1959).

     {¶27} Consequently, an appellate court’s standard of review is

limited to a determination of whether a trial court abused its

discretion.   Mathews v. Ohio State Liquor Control Comm., 10th Dist.

Franklin No. 04AP-46, 2004-Ohio-3726, ¶ 11.      An abuse of discretion

implies that a trial court’s attitude was unreasonable, arbitrary,

or unconscionable.     Landis v. Grange Mut. Ins. Co., 82 Ohio St.3d

339, 342, 695 N.E.2d 1140 (1998); Malone v. Courtyard by Marriott

L.P., 74 Ohio St.3d 440, 448, 659 N.E.2d 1242 (1996).      However,

appellate courts will exercise independent judgment concerning

purely legal issues.    VFW Post 8586 v. Ohio Liquor Control Comm.,

83 Ohio St.3d 79, 81-82, 697 N.E.2d 655 (1998).

                                   I.
                                                                     18
SCIOTO,    21CA3948

     {¶28} In his first assignment of error, appellant asserts that

the trial court’s failure to consider all of the evidence and, in

particular, the failure to require the administrative agency to

produce all of the evidence, constitutes abuse of discretion.

Specifically, appellant contends that his defense had been

improperly limited in light of the failure to: (1) order interviews

of all potential witnesses, (2) order potential witnesses be

available to interview, (3) order appellee to produce appellant’s

previously recorded statement2 as an exhibit, (4) permit appellant

to subpoena Attorney Samuel Dunsky (whom appellant alleges recorded

appellant’s statement), (5) permit appellant to testify about his

statement given to Dunsky, and (6) permit appellant to call Dunsky

as a witness.

     {¶29} Appellant contends the trial court erred when it affirmed

the decision to not order interviews of all potential witnesses.

In other words, appellant appears to argue that appellee deprived

appellant of due process when it did not call every potential

witness.   However, as appellee points out, the identities of the

student witnesses were available to appellant.   Moreover, appellant




     2
        Appellant and the trial court refer to appellant’s
interview with Dunsky as “under oath,” but the record does not
confirm this designation.
                                                                    19
SCIOTO,   21CA3948

cites no authority to support his argument that ODE is required to

interview or to call every potential witness in its case-in-chief.

     {¶30} Appellant’s other arguments relate to what the hearing

officer and trial court concluded constitute R.C. 3319.311

confidential investigative records.   Appellant asserts that the

failure to (1) produce appellant’s initial statement to ODE Staff

Attorney Samuel Dunsky as an exhibit, (2) permit him to subpoena

Dunsky (who recorded the statement), (3) permit appellant to

testify about his “under-oath statement” to Dunsky, and (4) permit

appellant to call Dunsky as a witness all constitute reversible

error.

     {¶31} The trial court, however, concluded that the subpoenas

could properly be quashed and noted that “[t]he ability to limit or

quash subpoenas must necessarily be inferred from the power to

issue subpoenas ‘[f]or the purpose of conducting any adjudication

hearing.’”   Clayton v. Ohio Bd. of Nursing, 147 Ohio St.3d 114,

2016-Ohio-643, 62 N.E.3d 132, ¶ 33, citing R.C. 119.09.   The court

agreed with the hearing officer’s conclusion that appellant’s

statement made during ODE’s investigation are confidential pursuant

to R.C. 3319.311(A)(1), which provides: “Except as provided in

division (A)(2) of this section, all information received * * * and

all information obtained during an investigation is confidential
                                                                       20
SCIOTO,    21CA3948

and is not a public record under section 149.43 of the Revised

Code.”    In addition to R.C 3319.311(A)(1), the Ohio Administrative

Code contains two regulations that speak about subpoenas for

confidential department records.    Ohio Adm.Code 3301-73-13(F) and

(I) state: “(F) Upon motion and for good cause, the hearing officer

may order any subpoena be quashed. * * * (I) Respondents do not

have the right to request the superintendent to issue subpoenas for

the department’s records that are confidential under section

3319.311 of the Revised Code.”     Finally, Ohio Adm. Code 3301-73-

04(A) provides that with certain exceptions, “[a]ll information

obtained during an investigation is confidential and is not a

public record under section 149.43 of the Revised Code * * *.”

     {¶32} “‘An Ohio Administrative Code section is a further arm,

extension, or explanation of statutory intent implementing a

statute passed by the General Assembly.’”     Belinky v. Drake Ctr.,

Inc., 117 Ohio App.3d 505-506, 690 N.E.2d 1302 (1st Dist.1996),

quoting State ex rel. Meyers v. State Lottery Comm., 34 Ohio App.3d

232, 234, 517 N.E.2d 1029 (6th Dist.1986). Further, a rule

implemented as an extension of a statute has the full force and

effect of a statute unless it is unreasonable or conflicts with a

statute that covers the same subject matter.     See Washington Cty.

Home, supra, 178 Ohio App.3d 78, 2008-Ohio-4342, 896 N.E.2d 1011, ¶
                                                                       21
SCIOTO,    21CA3948

37, citing State ex rel. Celebrezze v. Natl. Lime & Stone Co., 68

Ohio St.3d 377, 382, 627 N.E.2d 538 (1994).

    {¶33} In the case sub judice, the trial court observed that

appellant attempted to subpoena the investigation attorney in order

to elicit evidence concerning appellant’s prior statement.     The

court concluded, however, that the decision to grant the motion to

quash the subpoenas for Attorney Samuel Dunsky and State Board of

Education Superintendent Paolo DeMaria could be deemed to be R.C.

3319.311 confidential material.     Consequently, the court concluded

that quashing the subpoenas and failing to disclose the

investigative material did not deny appellant a full and fair

hearing.   The court further observed that the hearing officer heard

testimony from 7 witnesses and admitted 19 exhibits.      The witnesses

included three students who observed the incident, appellant, and

Principal Franke, who investigated the incident for the local

school district.      The court pointed out that the hearing officer

apparently found the testimony of the students and Franke more

credible than appellant’s testimony, and that the court must accept

the hearing officer’s credibility determination. Sohi v. Ohio State

Dental Bd., 130 Ohio App.3d 414, 424, 720 N.E.2d 187 (1st

Dist.1998) (trial courts give due deference to board findings
                                                                      22
SCIOTO,   21CA3948

concerning conflicting testimony and must not substitute own

judgment for credibility determinations).

     {¶34} Thus, the trial court determined that, based on the

parties’ briefs and arguments, “reliable, probative, and

substantial” evidence supports ODE’s decision and is in “accordance

with law.”   The court concluded that R.C. 3319.311 protects as

confidential investigative material the material appellant sought.

Although administrative rules prevent obtaining those records in an

administrative hearing, the court opined:

     In the review of this matter, it is troubling the ease with
     which the Department may use one statement of Bennett
     obtained in its investigation which is damning and suppress
     another statement by Bennett which is beneficial, albeit
     of slight worth given the length of time between the
     incident and when the statement was given. However, that
     is the system created by the General Assembly, which makes
     investigations of this nature confidential.

     {¶35} In general, the primary goal of statutory construction is

to determine and give effect to the General Assembly’s intent in

enacting the statute.     Brooks v. Ohio State Univ., 111 Ohio App.3d

342, 349, 676 N.E.2d 162 (10th Dist.1996).    Appellate courts first

look to a statute’s plain language and apply it as written if the

meaning is unambiguous.    Beckett v. Warren, 124 Ohio St.3d 256,

2010-Ohio-4, 921 N.E.2d 624, ¶ 15, citing State v. Lowe, 112 Ohio

St.3d 507, 2007-Ohio-606, 861 N.E.2d 512, ¶ 9.     See also Portage

Cty. Bd. of Commrs. v. Akron, 109 Ohio St.3d 106, 2006-Ohio-954,
                                                                       23
SCIOTO,   21CA3948

846 N.E.2d 478, ¶ 52, State ex rel. Savarese v. Buckeye Local

School Dist. Bd. of Edn., 74 Ohio St.3d 543, 545, 660 N.E.2d 463

(1996);   State ex rel. Burrows v. Indus. Comm., 78 Ohio St.3d 78,

81, 676 N.E.2d 519 (1997).

     {¶36} Here, the language in R.C. 3319.311(A)(1) is clear - all

information obtained during ODE’s investigation is confidential.

The Ohio Administrative Code makes it even clearer - Ohio Adm.Code

3301-73-13 allows a hearing officer to order any subpoena quashed,

and Ohio Adm.Code 3301-73-04 echoes R.C. 3319.311(A)(1) in that all

information obtained during an investigation is confidential.

Although we understand and appreciate appellant’s and the trial

court’s disdain for this particular procedure, as the trial court

stated courts must apply the law as written.     “[T]he General

Assembly is responsible for weighing [policy] concerns and making

policy decisions; we are charged with evaluating the

constitutionality of their choices.”   Arbino v. Johnson & Johnson,

116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 113; Groch v.

Gen. Motors. Corp, 117 Ohio St.3d 192, 2008-Ohio-546, 833 N.E.2d

377, ¶ 212. R.C. 3319.311(A)(1) is not ambiguous.    Here, the

statute unambiguously provides that the investigative records

appellant sought are confidential records.     Although some may not
                                                                    24
SCIOTO,   21CA3948

agree with a statute’s content, the legislature, within the

constitutional framework, determines policy concerns.

     {¶37} Therefore, based on the foregoing reasons, we conclude

that the trial court did not abuse its discretion and we overrule

appellant’s first assignment of error.

                                 II.

     {¶38} In his second assignment of error, appellant asserts that

the trial court erred in its determination that ODE’s decision did

not violate appellant’s substantive due process rights.

     {¶39} Notice and an opportunity to be heard is a fundamental

requirement of due process.   Griffin v. State Med. Bd. of Ohio,

10th Dist. Franklin No. 11AP-174, 2011-Ohio-6089, ¶ 22; Corn v.

Ohio State Med. Bd., 61 Ohio App.3d 677, 684. 573 N.E.2d 1100 (10th

Dist.1988).   With regard to the case sub judice, R.C. 119.07

requires the State Board of Education to provide appellant with

sufficient notice of the charges against him.   Geroc v. Ohio

Veterinary Med. Bd., 37 Ohio App.3d 192, 199, 525 N.E.2d 501 (8th

Dist.1987).   In addition, the right to a hearing includes the right

to appear at the hearing prepared to defend oneself through

testimony, evidence, or argument against the charges brought.

Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 313, 70

S.Ct. 652, 94 L.Ed. 865 (1950); Sohi, 130 Ohio App.3d at 422;
                                                                    25
SCIOTO,    21CA3948

Johnson v. State Med. Bd. of Ohio, 10th Dist. Franklin No. 98AP-

1324, 2000 WL 192374 (Sept. 28, 1999).   Thus, an administrative

agency cannot revoke or suspend a professional license without

safeguarding a respondent’s statutory and due process rights.

Sohi, 130 Ohio App.3d at 422.

     {¶40} Interestingly, the rules of civil procedure do not apply

in administrative proceedings.   “Something less than a full

evidentiary hearing is generally sufficient in an administrative

action.”   Froug v. Ohio Bd. of Nursing, 10th Dist. Franklin No.

00AP-523, 2001 WL 82926 (Feb. 1, 2001), *3, citing Johnson supra.

An administrative board meets “its duty as to ‘discovery’ by

supplying [a licensee] with sufficient information enabling him [or

her] to properly respond to the charges.”   Carratola v. Ohio State

Dental Bd., 9th Dist. Summit No. 18658, 1998 WL 225033 (May 6,

1998), quoting Miccichi v. Ohio State Dental Bd., 5th Dist.

Tuscarawas No. 86AP-080063, 1997 WL 11070 (May 4, 1987).   See also

Froug, supra, at 3, citing Ohio State Bd. of Pharmacy v. Frantz, 51

Ohio St.3d 143, 555 N.E.2d 630 (1990), paragraph one of the

syllabus; State Med. Bd. of Ohio v. Murray, 66 Ohio St.3d 527, 535,

613 N.E.2d 636 (1993).

     {¶41} Appellant points to Sohi’s admonition that “[p]rocedural

due process also embodies the concept of fundamental fairness.”
[Cite as Bennett v. Ohio Dept. of Edn., 2022-Ohio-1747.]

Sohi, 130 Ohio App.3d at 422.                       Sohi, however, holds that due

process requires an agency to provide a respondent with sufficient

notice of the charges and an opportunity to be heard.                        Id.    In the

case at bar, the notice appellant received included specific

allegations and a confidential key that identified the witness.                         In

addition, the notice provided the names of the other witnesses in a

supplemental confidential key.                        At the hearing, appellant had the

opportunity to cross-examine ODE witnesses and to provide his own

testimony and exhibits.                   Thus, appellant did receive notice and the

opportunity to be heard.

        {¶42} Appellant further asserts that appellee prevented him

from subpoenaing Ms. Canter, the regularly assigned teacher, and

that Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287

(1970) holds that due process requires a “timely and adequate

notice detailing the reasons for a proposed termination, and an

effective opportunity to defend by confronting any adverse

witnesses and by presenting his own arguments and evidence orally.”

Id. at 267-268.              Our review of the record, however, does not

support appellant’s contention that appellee prevented him from

subpoenaing witnesses, other than the agency’s investigation

attorney and staff attorney.
[Cite as Bennett v. Ohio Dept. of Edn., 2022-Ohio-1747.]

        {¶43} In the case sub judice, ODE sent a Notice of Opportunity

for Hearing to appellant to notify him that the Board intended to

determine whether to limit, suspend, revoke or permanently revoke

his five-year substitute career technical license.                    Although ODE

notified appellant it would present evidence on five claims, it

later amended its notice to remove the fifth claim.                    The notice

further informed appellant that his alleged misconduct violated

R.C. 3319.31(B)(1) and notified him he was entitled to a hearing if

he so requested.              Our review reveals that appellant did receive the

due process protections generally afforded in administrative agency

proceedings.           While everyone may not agree with every aspect of the

truncated nature of the administrative agency determination process

in Ohio, once again this is the particular system that the

legislature has chosen to implement.

        {¶44} Accordingly, based upon the foregoing reasons, we agree

with the trial court’s conclusion, overrule appellant’s second

assignment of error and affirm the trial court’s judgment.

                                                           JUDGEMENT AFFIRMED.
SCIOTO,   21CA3948


                                                                   28


                            JUDGMENT ENTRY

    It is ordered that the judgment be affirmed. Appellee shall

recover of appellant the costs herein taxed.

    The Court finds there were reasonable grounds for this appeal.

    It is ordered that a special mandate issue out of this Court

directing the Scioto County Common Pleas Court to carry this

judgment into execution.

    A certified copy of this entry shall constitute that mandate

pursuant to Rule 27 of the Rules of Appellate Procedure.

    Smith, P.J. & Wilkin, J.: Concur in Judgment & Opinion

                                    For the Court




    BY:____________________________
                                       Peter B. Abele, Judge




                           NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.
SCIOTO,   21CA3948


                     29